Title: To James Madison from Carlos Martínez de Yrujo, 1 March 1804 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


1 March 1804, Washington. JM’s letter of today in reply to his of 23 Feb. obliges him to make some reflections on the points to which JM refers. Observes that his own letter must have been very badly translated, as only this can explain those of JM’s observations that are difficult, if not impossible, to apply to the object and expressions of his own letter. The first inaccuracy he observes is in the expression JM uses in referring to the articles of commerce that the king wishes kept from the black rebels of Saint-Domingue, to wit, “provisions of every sort.” Suggests that if JM takes the trouble to examine his letter, JM will see that the trade whose prohibition the king solicits is that in munitions of war and provisions, an expression that carries a significance different from that which JM employs in his response. Attributes this lack of exactness to the translator, since an error of this nature is not to be looked for on JM’s part. Believes the remarks JM makes in his second paragraph, on Yrujo’s supposed attempt to be the medium of the views of other powers, are based on an inexact supposition. Points out that JM takes as their basis the assertion “that in this demand, His. Cath. Maj. will be supported by some of the first powers of Europe.” Sees here again the lack of fidelity in presenting the true sense of his words. Repeats the expression he used, to which he believes JM wishes to refer: “y que no puede menos de recivir el apoyo de las naciones interesadas.” Calls this not an assertion of action but purely a presumption based on the manifest interests of those powers, not an intimation, as JM calls it, but a strong indication of probability or of moral certitude. Such is, in his opinion, its obvious and natural meaning. Argues that the meaning JM gives it, which alone could justify JM’s observations, is for these same reasons very improbable. States that he neither pretends nor has pretended to be the organ of the intentions of other powers toward the U.S. in ways that might offend the one or the other; adds that prudence is necessary in making inductions that, lacking foundation, must appear offensive.
Cites the third paragraph of JM’s response, which begins, “in the demand itself, to say nothing of the manner of it.” Confesses that he has cogitated much but in vain to find the true meaning of “to say nothing of the manner of it.” Asks what JM finds extraordinary in the manner, since his letter went through the accustomed channel of the secretary of state. Asks whether there was in it some expression slightly indecorous or indicating a lack of respect toward the U.S. government. It not seeming so to him, he wonders to what the expression can have reference. If there is no error in words in the third paragraph of JM’s letter, concludes that there evidently is in the sense that JM gives to his words. States that the king does not attempt to violate the rights of any power, much less those of the U.S., which he looks on as a friendly nation. Points out that the very act of soliciting the U.S. government and the manner of doing it, the king judging this act necessary for the preservation of his colonies, contradict such a presumption. States that the king desires that provisions and munitions of war not be carried to the rebellious blacks of Saint-Domingue for obvious reasons and that he has made this request in a friendly manner, believing that because of the conformity of his interests with those of the U.S. on this point, no difference of opinion could exist between the two governments. Argues that this does not indicate that the rights of the U.S. have been disregarded, as JM believes, and that one would not expect an attempt to extend those rights to the arming of an ignorant, savage, and raging multitude of blacks who, because of these circumstances and their location, create danger for neighboring nations. States that Spain cannot on this point consider itself neutral in relation to Saint-Domingue. Declares that the right of self-preservation, which is without dispute the first law of nations and as inherent in the body politic as it is in individuals, authorizes and even obliges Spain to prevent the dagger’s being brought to the hands of the assassin and the torch to those of the incendiary. Calls it incredible that JM would designate as rights of the U.S. actions which, if not prevented, could very probably be converted into the means of devastation and pillage, or that JM would wish to authorize conduct that could bring about the complete subversion of the colonial system. Argues that this is the evil that must be anticipated, the methods for remedying which the king has demanded, and that if for this reason the king has mentioned risks of a similar nature that menace a great part of the U.S., it has been because of a cordial sympathy and unity of interests between the two powers, not as an attempt to intervene in any way in the internal actions of the U.S. government. Adds that the confirmation of the friendly dispositions of the U.S. toward the king can only bring satisfaction to a monarch who is the friend of peace and justice. Assures JM of the sincere reciprocity of similar sentiments toward the U.S. and its government on the part of the king.
 

   
   RC and Tr (DNA: RG 59, NFL, Spain, vol. 2); Tr, three copies (NHi: Livingston Papers). RC 4 pp.; in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature; docketed by Wagner: “Trade with St. Domingo.” Last Tr in French.



   
   “And which cannot help but receive support from all interested nations” (editors’ translation).


